       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Reichel Foods, Inc.,                     Court File No. 19-CV-2604-ECT-KMM

                       Plaintiff,
vs.

Proseal America, Inc., and
Proseal UK, Ltd.,

                       Defendants.


      MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO
       AMEND COMPLAINT TO ADD PROSEAL UK, LTD AS A PARTY
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 2 of 20




                INTRODUCTION AND FACTUAL BACKGROUND

       Plaintiff Reichel Foods, Inc. (“Reichel”) requests leave to add Proseal UK, Ltd.

(“Proseal UK”) as a defendant in this action. This action arises from an ill-fated attempt

for Defendant Proseal America, Inc. (“Proseal America”) and Proseal UK to provide

Reichel the equipment necessary to package new lines of product for its customer Wal-

Mart. The products at issue are fresh produce packaged in plastic trays. Reichel filed this

action to recover damages caused by the failure of sealing equipment manufacturers

Proseal America, Inc. and Proseal UK, Ltd. The Court dismissed allegations against

Proseal UK without prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6) on the

basis that the allegations against it were intertwined with the allegations of Proseal US and

not adequately specific against Proseal UK. Docket No. 80. In its order, the Court allowed

Reichel the chance to add Proseal UK as a defendant if Reichel could more precisely allege

claims against Proseal UK.

       Proseal UK designed and assembled specialized food-packing equipment for

Reichel, facilitated shipment of that equipment from the UK to Reichel’s Rochester,

Minnesota facilities, monitored and controlled the equipment in Rochester, and helped

troubleshoot that equipment’s defects. Proseal UK primarily redesigned the equipment

when it failed, sent an engineer to Rochester in an attempt to correct the failures, and

threatened to shut down Reichel’s equipment from the UK. In fact, Proseal UK did

remotely shut down Reichel’s equipment but fortunately after Reichel found alternative

production means.



                                             2
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 3 of 20




       Proseal America did not act alone. Proseal UK and co-defendant Proseal America,

Inc., (“Proseal America”) combined time, labor, facilities, skill, and equipment to design,

manufacture, distribute, and service Reichel’s equipment. Both Proseal UK and Proseal

America controlled aspects of both the design and ultimate failure of the equipment sold

to Reichel. Both provided technical expertise. Both attempted to fix the equipment. Both

sent engineers to Rochester. Both threatened to kill Reichel’s equipment. In fact, Proseal

America sought Proseal UK’s approval before triggering the kill switch on the equipment

that they referred to as a “bomb.” These well-pleaded facts demonstrate Proseal UK’s

intimate involvement in the failure of the equipment it sold to Reichel with the assistance

of Proseal America. As a result, Proseal UK’s should be added as a defendant in this action,

and the Court should grant Reichel leave to file its proposed Second Amended Complaint

(“Second Am. Compl.”).

       In June 2017, Reichel met with Proseal America to learn more about Proseal

equipment to discuss purchasing equipment to produce a new line for Wal-Mart. (Second

Am. Compl. ¶ 13.) Proseal America indicated it would work closely with Proseal UK,

which developed three equipment designs specific to Reichel’s needs. (Second Am.

Compl. ¶¶ 14-20.) Proseal UK designed, assembled, and tested Reichel’s equipment it in

its UK facilities and Reichel has received confirmation of that fact in emails and documents

provided in discovery. (Second Am. Compl. ¶¶ 14-20.)

       Proseal America’s sales supervisor, Ashley Saxon sent Reichel’s Director of

Operations Alfonso Cerda an email on July 18, 2017, providing several layouts for the

equipment prepared by Proseal UK and stating “[o]ur design team in the UK has come up

                                             3
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 4 of 20




with 3 different options for you to review.” (Second Am. Compl. ¶ 16.) This email forwards

an email chain include messages from Eddie Holmes, Proseal UK’s International Projects

Manager, in which Mr. Holmes describes the drawings and discusses design specifics with

Proseal America employees and on which Mr. Holmes copies Edward Hughes who,

Reichel understands to be an engineer with Proseal UK and who has a prosealuk.com 1

email address as well as an email address for “Proseal uk [sic] Quote Drawings”. (Second

Am. Compl. ¶ 17.) This email chain also attaches three technical drawings indicating that

they were drawn on July 13, 2017 by “ERH” who upon information and believe refers to

Edward Hughes and bearing the following notation: “Proseal uk [sic] Ltd. Owns the

copyright of this drawing which has been supplied in confidence. If therefore must not be

used for any other purpose than that for which it has been supplied[.] Furthermore it must

not be copied or disclosed (in whole or part) without the written permission of Proseal uk

[sic] Ltd.” (Second Am. Compl. ¶ 18.)

      In an email dated November 29, 2017, Evan Jones of Proseal America and

Mr. Holmes of Proseal UK would lead the “projects team” for the Reichel equipment.

Reichel understands Mr. Jones to be the Head of Manufacturing for Proseal America.

(Second Am. Compl. ¶ 19.) Many Proseal UK employees had their hands in designing

Reichel’s equipment. For example, in email dated February 21, 2018, Reichel was told that




1
  Attempting to access prosealuk.com or prosealamerica.com resolves to the same
proseal.com website which includes on its home page phone numbers for both the
American and British offices.
                                            4
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 5 of 20




“the UK design team” included Alistair Paton and Ben Taylor both of whom had

prosealuk.com email addresses. (Second Am. Compl. ¶ 20.)

       On March 2, 2018, Tymoteusz Jastal, a Proseal UK engineer, wrote to Reichel and

Proseal America representatives that he was designing Reichel’s conveyer and denester

systems and saying: “My name is Tim, and I’m designing the OC Conveyor’s [sic] for your

factory.” (Second Am. Compl. ¶ 31.) On March 13, 2018, Mr. Jones of Proseal America

indicated that testing of the full system would take place in the United Kingdom. (Second

Am. Compl. ¶ 32.)

       Proseal UK then shipped the equipment. (Second Am. Compl. ¶ 7.) After a brief

stop in Virginia, it reached its final destination: Reichel’s Rochester, Minnesota facilities.

(Second Am. Compl. ¶ 7.)

       When it became evident that the equipment did not work as promised and required,

Reichel turned to both Proseal UK and Proseal America for help. Proseal America shifted

blame to Proseal UK for some of the defects. For example, after Reichel informed Proseal

America that the tray orientation was incorrect, Mr. Cerda received an email dated

April 23, 2018, in which Proseal America informed Reichel that the UK design team “had

to make the decision to run both trays LEL> [long-edge leading] due to the fact the shorter

tray would not be sufficiently supported by the chains.” Proseal America directed Reichel

to review an explanatory document prepared by the Proseal UK design team. (Second Am.

Compl. ¶ 41.) Reichel and Proseal UK communicated directly. (Second Am. Compl. ¶¶ 8-

9, 22, 31, 36, 53, 57, 72, 75, 78, 84, 86-87). Proseal UK engineers attempted to fix the

equipment’s flaws. (Second Am. Compl. ¶¶ 10,63,64). Proseal UK engineers prepared

                                              5
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 6 of 20




drawings of redesigned parts and shipped replacement parts from the UK to Rochester.

(Second Am. Compl. ¶¶ 23, 31, 59, 62, 76, 79). Proseal UK also sent a systems engineer

from the UK to Rochester to attempt to bring the equipment up to its promised capacity.

(Second Am. Compl. ¶ 10, 63, 64). And in fact, Reichel received replacement parts directly

from the United Kingdom. On June 28, 2018, Adele Locker, Proseal America’s Spares and

Service Contracts Supervisor emailed Joel Cockram from Reichel to indicate that they

would ship a replacement part directly from Proseal UK. (Second Am. Compl. ¶ 62.)

      On July 10, 2018, the equipment experienced issues with belts fraying on the

equipment and rods in the tool sets getting bent repeatedly. Reichel informed Proseal

America of these issues, and Proseal America and Proseal UK attempted to remedy the

same, each individually sending an engineer to address the issues noted. (Second Am.

Compl. ¶ 63.) On that date, Proseal America confirmed the visit and suggested one engineer

would be from Proseal America and one would be from Proseal UK, saying, “[w]e have

had some challenges coordinating the systems engineer from the UK. . . . One of our service

engineers can arrive the 23rd, with the systems engineer arranging (sic) on the site the

morning of the 24th.” (Second Am. Compl. ¶ 63.)

      The September 10, 2018 snag list is illustrative of Proseal UK’s continued

involvement with Reichel’s equipment. That version of the snag list identifies numerous

problems with the equipment. For five of the problems, the snag list specifically states,

“Solution required from PSUK[,]” referring to Proseal UK. For other defects Proseal

America assigned responsibility for solutions to Proseal UK engineers. The September 10,

2018 snag list identifies that new transfer arms were to be “Design[ed] in UK,

                                            6
         CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 7 of 20




Manufacture[d] in USA.” It also identifies the initials “DB” and “AP” as the individuals

with “Responsibility” to correct scrappers and tray guides. Those are the initials of Alistair

Paton and Derek Barrett, who were members of the Proseal UK design team. (Second Am.

Compl. ¶ 76.) Proseal UK prepared drawings of redesigned parts in an effort to bring the

equipment up to its promised capacity. For example, Mr. Cerda received an email on

September 24, 2018 from Proseal America, which attached two Proseal UK drawings for

new tray guides. Several Proseal UK engineers were copied on the email. The drawings

are labeled “Proseal UK, Ltd.” and are copyrighted by Proseal UK. (Second Am.

Compl. ¶ 79.) On December 12, 2018, Proseal UK Design Engineer Rob Bryan emailed

Mr. Cerda enclosing drawings he prepared of reconfigured denesters. (Second Am. Compl.

¶ 84.)

         Near the end of the parties’ relationship, Proseal UK threatened to operate what

Proseal America called a “kill switch.” Proseal UK directed the use of the kill switch as

evidenced by a December 19, 2018 email from Mr. LeMasters of Proseal America

admitting “I have verified at Jack’s [Ralph of Proseal UK] request that the PLC code is

password protected and the bomb I set for the correct time and date.” (Second Am. Compl.

¶ 104.) Specifically, Reichel received an email from Proseal UK Systems Engineer Jack

Ralph threatening that the “machines will go down today if the eWON internet connection

is not restored.” (Second Am. Compl. ¶ 105.)

         Reichel brought suit against Proseal America and Proseal UK, advancing contract,

express and implied warranty, and negligence claims. Proseal UK was successful on its

motion to dismiss because the pleadings at that time did not sufficiently separate the actions

                                              7
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 8 of 20




taken by Proseal UK into direct allegations, which have now been confirmed through

discovery. As result, Reichel is now able to break out the specific allegations regarding

Proseal UK’s conduct in this matter in a fashion and manner that sufficient supports the

claim against Proseal UK to satisfy the applicable standard on the instant motion.

       Plaintiff has prepared a Second Amended Complaint including those specific

allegations against Proseal UK as a defendant and requests this Court grant this motion for

leave to file and serve that complaint. Declaration of James A. Godwin dated

September 15, 2020 (“Godwin Decl.”) ¶ 2, Exh. 1.

                                      ARGUMENT

I.     THE COURT SHOULD LIBERALLY GRANT LEAVE TO ADD AN
       ADDITIONAL PARTY, ESPECIALLY AT THIS STAGE OF LITIGATION.

       With leave of court, a party may amend its pleadings any time prior to trial. Either

party “may amend its pleading only with the opposing party’s written consent or the court’s

leave.” Fed. R. Civ. P. 15(a)(2). 2 Furthermore, the “court should freely give leave when

justice so requires.” Id. In interpreting Rule 15, the United States Supreme Court stated:

              If the underlying facts or circumstances relied upon by a
              plaintiff may be a proper subject of relief, he ought to be
              afforded an opportunity to test his claim on the merits. In the

2
 Certain courts have held that that Fed. R. Civ. P. 21 controls if the proposed amendment
adds an additional party. See, e.g., Shulman v. Chaitman LLP, 392 F.Supp.3d 340, 358
(S.D.N.Y. 2019) (citing Bridgeport Music, Inc. v. UMG Recordings, Inc., 248 F.R.D. 408
(S.D.N.Y. 2008). In addition, the application of Rule 21 rather than Rule 15 does not
change the result because deciding whether to permit joinder, courts should apply the
“same standard of liberality afforded to motions to amend pleadings under Rule 15.” Id.
While not addressing any discord between the rules, the Eighth Circuit has applied Rule
15(a) to motions to amend to add parties. See, e.g., Roberson v. Hayti Police Dept., 241
F.3d 992, 995 (8th Cir. 2001) (applying Rule 15(a) in overturning the district court’s denial
of leave to amend to add a new party after an eleven-month delay.
                                             8
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 9 of 20




              absence of any apparent or declared reason—such as undue
              delay, bad faith or dilatory motive on the part of the movant,
              repeated failure to cure deficiencies by amendments previously
              allowed, undue prejudice to the opposing part by virtue of
              allowance of the amendment, futility of amendment, etc.—the
              leave sought should, as the rules require, be ‘freely given.’

White Consol. Indus., Inc. v. Waterhouse, 158 F.R.D. 429, 433 (D. Minn. 1994) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962) (granting a motion to amend the complaint to

add a party directly related to issues arising out of the same occurrence noted in the initial

complaint). In considering the propriety of an amendment to a pleading, the policy of the

federal courts is to “accept the principle that the purpose of pleading is to facilitate a proper

decision on the merits,” and to avoid an approach which would relegate the process to “a

game of skill in which one misstep by counsel [might] be decisive to the outcome.” Id. at

434 (quoting Foman v. Davis, supra, 371 U.S. at 181-82).

       The Eighth Circuit has also stressed the liberality of the rule observing as follows:

              Under the liberal amendment policy of Federal Rule of Civil
              Procedure 15(a), a district court’s denial of leave to amend
              pleadings is appropriate only in those limited circumstances in
              which undue delay, bad faith on the part of the moving partly,
              futility of the amendment, or unfair prejudice to the non-
              moving party can be demonstrated. Foman v. Davis, 371 U.S.
              178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Sanders v.
              Clemco Indus., 823 F.2d 214, 216 (8th Cir.1987).

Roberson v. Hayti Police Dept., 241 F.3d 992, 995 (8th Cir. 2001) (original footnote

omitted). A Rule 15(a) analysis often hinges on whether a claim is futile. An amendment

is considered futile under Rule 15(a) if the claim “would not withstand a Motion to Dismiss

for failure to state a claim upon which relief can be granted.” Cornelia I. Cromwell GST

Trust v. Possis Med., Inc., 519 F.3d 778, 781–82 (8th Cir. 2008) (evaluating “futility” of

                                               9
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 10 of 20




asserted claims under Fed. R. Civ. P. 12(b)(6) standard). Though courts apply the Motion

to Dismiss standard in ruling on a Motion to Amend under a Rule 15(a) futility analysis,

generally courts may not weigh the substance of the proposed amended pleadings to the

same extent as would be appropriate on a Rule 12(b)(6) Motion.

Multi-Tech Sys., Inc. v. Dialpad.com, Inc., No. CIV. 00-1540 ADMRLE, 2001 WL

34624004, at *2 (D. Minn. Aug. 28, 2001). If a claim is not frivolous, arguments directed

at the “substance” of a claim are “not appropriate.” Id.

       Additionally, Rule 15(a) futility analysis employs the Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556–57 (2007) “plausibility” standard and the motion to dismiss standard

under Rule 12(b)(6). Ashcroft v. Iqbal, 129 S.Ct. 1937, 1940–41 (2009) (clarifying that

Twombly applies to all federal pleadings).

       In this case, the proposed amendments provide additional factual allegations arising

directly out of discovery conducted with Proseal US detailing the conduct of Proseal UK,

and they separate out the factual allegations to an extent that addresses the Court’s concerns

expressed in the order granting the initial motion to dismiss.

II.    THIS MATTER IS IN THE EARLY STAGES OF LITIGATION, AND THE
       DEADLINE TO ADD PROSEAL UK HAS NOT EXPIRED.

       The parties have exchanged only an initial round of written discovery, but no

depositions, or expert discovery has yet been commenced. Trial in this matter is not set

until June 28, 2021. In addition, considering the deadline to move to add Proseal UK per

this Court’s scheduling order has not yet passed, Docket No. 104, there is no argument for

undue delay or prejudice in granting this motion. Moreover, even if some sort of delay


                                             10
       CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 11 of 20




could be suggested, mere delay is insufficient as a ground for denying a motion to amend.

Roberson 241 F.3d at 995 (internal citations omitted) (“Delay alone is not a reason in and

of itself to deny leave to amend; the delay must have resulted in unfair prejudice to the

party opposing amendment.”) Mere suggestion of theoretical prejudice is also insufficient.

Rather, “[t]he burden of proof of prejudice is on the party opposing the amendment.” Id.

(citing Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir.1987). Proseal UK cannot

credibly argue that it is prejudiced by the amendment proposed because the Court has

expressly granted Reichel permission to make the instant motion at this time.

III.   THE FACTUAL ALLEGATIONS MADE IN THE AMENDED
       COMPLAINT ARE NOT FUTILE AND SATISFY THE IQBAL/TWOMBLY
       PLEADING STANDARD FOR ALL CLAIMS AGAINST PROSEAL UK.

       Though courts apply the Motion to Dismiss standard in ruling on a Motion to

Amend under a Rule 15(a) futility analysis, generally courts may not weigh the substance

of the proposed amended pleadings to the same extent as would be appropriate on a

Rule 12(b)(6) Motion. See Birchwood Lab., 2011 WL 310238, at *5. If a claim is not

frivolous, arguments directed at the “substance” of a claim are “not appropriate.” Multi–

Tech Sys., Inc. v. Dialpad.com, Inc., No. 00–1540, 2001 WL 34624004, at *2 (D. Minn.

Aug. 28, 2001) (citing Becker, 191 F.3d at 908).

       Additionally, Rule 15(a) futility analysis employs the Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556–57 (2007) “plausibility” standard and the motion to dismiss standard

under Rule 12(b)(6). Ashcroft v. Iqbal, 129 S.Ct. 1937, 1940–41 (2009) (clarifying that

Twombly applies to all federal pleadings). A party moving to amend under Rule 15(a) must

support its claim with sufficient specificity to “‘raise a right to relief above the speculative

                                              11
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 12 of 20




level’” to satisfy Twombly. Birchwood Lab., 2011 WL 310238, at (quoting Twombly, 550

U.S. at 556)).

       On review of a Rule 12(b)(6) motion, a court must consider the facts alleged in the

complaint and “all reasonable inferences that can be drawn from them” as true and in the

light most favorable to the nonmoving party. Bhd. of Maint. of Way Emps. v. Burlington

N. Santa Fe R.R., 270 F.3d 637, 638 (8th Cir. 2001). To avoid dismissal, a complaint must

merely include “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Requiring “plausibility”

does not impose a “probability” requirement, and a complaint may proceed “even if it

strikes a savvy judge that actual proof of [alleged] facts is improbable.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007). All that is required is that the complaint supply enough

facts to “raise a reasonable expectation that discovery will reveal [relevant] evidence.” Id.

       In this case, not only do the updated allegations supply enough additional facts for

all claims made against Proseal UK, but discovery has uncovered additional relevant

evidence of Proseal UK’s involvement in every stage of the contracting process with

Reichel and those allegations have now been added to the Second Amended Complaint.

Therefore, the Court should allow Reichel to add Proseal UK as a defendant in this matter

and pursue the claims made in the Second Amended Complaint.

   A. The Second Amended Complaint Includes Ample Factual Allegations to Make
      the Breach of Express and Implied Warranty Claims against Proseal UK Not
      Only Plausible, but When Proven, Successful.

       In Minnesota, a claim for breach of express warranty requires establishing three

elements: (1) the warranty’s existence; (2) a breach of the warranty; and (3) a causal link

                                              12
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 13 of 20




between the breach and the harm. Peterson v. Bendix Home Sys., Inc., 318 N.W.2d 50, 52-

53 (Minn. 1982). Minnesota law provides that (1) Express warranties by the seller are

created as follows:

              (a) Any affirmation of fact or promise made by the seller to the
              buyer which relates to the goods and becomes part of the basis
              of the bargain creates an express warranty that the goods shall
              conform to the affirmation or promise.

              (b) Any description of the goods which is made part of the basis
              of the bargain creates an express warranty that the goods shall
              conform to the description.

Minn. Stat. § 336.2-313(1). Further, “[i]t is not necessary to the creation of an express

warranty that the seller use formal words such as ‘warrant’ or ‘guarantee’ or that the seller

have a specific intention to make a warranty . . .” Minn. Stat. § 336.2-313(2). Additionally,

Minn. Stat. § 336.2-318 provides that “[a] seller’s warranty whether express or implied

extends to any person who may reasonably be expected to use, consume or be affected by

the goods and who is injured by breach of the warranty.” (emphasis added) The Minnesota

Supreme Court has held that “those who purchase, use, or otherwise acquire warranted

goods have standing to sue for purely economic losses. Those who lack any such

connection to the warranted goods must demonstrate physical injury or property damage

before economic losses are recoverable.” Kinetic Co. v. Medtronic, Inc., 672 F. Supp. 2d

933, 947 (D. Minn. 2009); Minnesota Mining & Manufacturing Co. v. Nishika Ltd., 565

N.W.2d 16, 21 (Minn.1997). Under Minnesota’s adoption of the Uniform Commercial

Code, under the heading THIRD-PARTY BENEFICIARIES OF WARRANTIES

EXPRESS OR IMPLIED provides, “[a] seller’s warranty whether express or implied


                                             13
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 14 of 20




extends to any person who may reasonably be expected to use, consume or be affected by

the goods and who is injured by breach of warranty.” Minn. Stat. § 336.2–318.

       The Minnesota Supreme Court has even held that when a third-party suffers

property damage from a product, that person may seek damages under the statute even if

the party never used, purchased, or otherwise acquired the product. Lloyd F. Smith Co., Inc.

v. Den–Tal–Ez, Inc., 491 N.W.2d 11, 13–14, 16 (Minn. 1992).

       In this case, Reichel has experienced both economic losses due the failure of the

equipment to produce at the rate promised, and property damage on the basis of damaged

and discarded trays, film, and produce that were rendered unusable by the failure of the

equipment to operate consistent with the promised parameters. (Second Am. Comp ¶¶ 25,

26, 125, 134-135, 145-147, 158-159, 171-173). Proseal UK knew Reichel was going to use

the equipment it designed and manufactured, and it knew the purpose for which Reichel

was going to use it as it was informed of Reichel’s requirements and participated early on

in the sales and design process. Additionally, Proseal UK knew that the equipment was

being used to create the products it was intended to create, that the equipment was supposed

to produce that product at a given rate, and ultimately that the equipment never actually

accomplished the rate of production it was warranted to produce. As a result, Proseal UK

breached both the express warranty that the equipment would perform at certain level and

that implied warranty that it would serve the purpose for which it was designed,

manufactured, and sold.

       Furthermore, Proseal UK undertook months’ worth of ultimately unsuccessful

remedial actions to address its breach. Reichel has borne the burden of Proseal UK’s breach

                                            14
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 15 of 20




and failure to remedy that breach. Reichel has lost millions of dollars in revenue and

incurred tens of thousands of dollars in property damage as a result. Therefore, the Court

should grant Reichel’s motion for leave to add Proseal UK back to this matter and seek

relief for the damages caused by Proseal UK’s breach of both express and implied

warranties.

   B. The Complaint Includes Sufficient Factual Allegations to Support the
      Negligence Claim against Proseal UK.

       The four basic elements of a negligence action in Minnesota are: duty, breach of

duty, injury or harm, and proximate cause. Foreseeability is also an important

consideration. In negligence cases, duty is an obligation to conform to a particular standard

of conduct toward another. A legal duty may be imposed by common law or by statute.

Vaughn v. Northwest Airlines, Inc., 558 N.W.2d 736 (Minn. 1997); Scott v. Independent

School Dist. No. 709, 256 N.W.2d 485 (Minn. 1977); Lewellin v. Huber, 465 N.W.2d 62

(Minn. 1991).

       Proseal UK previously argued that Reichel has not alleged sufficient facts to

establish duty or breach. (Proseal UK’s Mem. Supp. Motion to Dismiss Am. Compl. 24.)

Proseal UK ignores recent Minnesota Supreme Court precedent, which has emphasized

(and reemphasized) a broad view of duty. Under Minnesota law, duty exists wherever a

defendant’s conduct “creates a foreseeable risk of injury to a foreseeable plaintiff.”

Domagala v. Rolland, 805 N.W.2d 14, 23 (Minn. 2011); see also Warren v. Dinter, 926

N.W.2d 370, 377 (Minn. 2019) (identifying “foreseeability of harm” as the measure of

legal duty); Fenrich v. The Blake Sch., 920 N.W.2d 195, 202 (Minn. 2018) (“foreseeable


                                             15
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 16 of 20




risk of injury to a foreseeable plaintiff” establishes duty); Senogles v. Carlson, 902 N.W.2d

38, 47 (Minn. 2017) (duty exists where defendant “should have anticipated the harm”);

Montemayor v. Sebright Prod., Inc., 898 N.W.2d 623, 629 (Minn. 2017) (recognizing that,

in design-defect claims, “a manufacturer’s duty arises from the probability or foreseeability

of injury to the plaintiff” (cleaned up)). Under Minnesota law, “one who undertakes to

render professional services is under a duty to the person for whom the service is to be

performed to exercise such care, skill, and diligence as men in that profession ordinarily

exercise under the circumstances.” City of Eveleth v. Ruble, 302 Minn. 249, 253, 225

N.W.2d 521, 524 (Minn.1974). This duty applies to design engineers. See id. (holding

engineering firm that contracted to design a water treatment facility owed duty to the city

for whom it performed its design services).

       In this case, Proseal UK owed Reichel a duty to design and manufacture the

equipment Proseal America sold to Reichel consistent with the terms of the contract Proseal

America ultimately breached, with the care, skill, and diligence ordinarily exercised under

the circumstances, and pursuant to Minn. Stat. §336.2-318 which provides Reichel a

warranty for the equipment purchased as a matter of law. In Julian Johnson Const. Corp.

v. Parranto, the Minnesota Court of Appeals determined that the counterclaim plaintiff on

a negligence claim was due damages because the counterclaim defendant failed to

complete its work in a satisfactory fashion causing damages. Julian Johnson Const. Corp.

v. Parranto, 352 N.W.2d 808, 811 (Minn. Ct. App. 1984).

       In Julian Johnson Const. Corp., the defendants advanced three theories of recovery

against the plaintiff in its counterclaim: negligence, and breach of two implied warranties.

                                              16
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 17 of 20




Id. at 810. The court of appeals found sufficient evidence was presented under the

negligence theory to hold in favor of the defendants on that basis and did not delve into the

other claims. Julian Johnson Const. Corp. v. Parranto, 352 N.W.2d 808, 810 (Minn. Ct.

App. 1984). The plaintiff entered into an agreement with a local government unit to

complete roads in a development project area. Id. at 811. The plaintiff knew that the area

was being prepared for development. Id. The defendants possessed the land at the time

specified for performance. Id. The defendants were the actual recipients of the plaintiff’s

performance under the contract with the third party. Id. The trial court held that the plaintiff

owed defendants a duty, had breached that duty, and that its breach caused damages to the

defendants. Id. The court of appeals upheld the trial court’s determination that the plaintiff

was liable to the defendants based upon a finding at trial that the work was performed to

benefit the defendants and the plaintiff knew or should have known based upon the

evidence presented. Id. at 811.

       Additionally, in the context of designing and manufacturing commercial equipment,

the manufacturer and designer owes a duty to the ultimate purchaser of that equipment.

Minnesota Forest Prod., Inc. v. Ligna Mach., Inc., 17 F. Supp. 2d 892, 915 (D. Minn.

1998). (holding that the plaintiff can maintain a claim for negligent design of the sawmill

against the defendant because the defendant owed a duty to perform its design services

using the care, skill, and diligence that sawmill designers ordinarily exercise.). Whether

that duty was breached is ultimately a fact issue which is disputed by the parties at this

time, and should not be decided at this point in the proceedings, but a time where the Court

can properly way the substance of the claims and not merely their facial plausibility. Multi–

                                              17
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 18 of 20




Tech Sys., Inc. v. Dialpad.com, Inc., No. 00–1540, 2001 WL 34624004, at *2 (D. Minn.

Aug. 28, 2001). Moreover, Reichel has already alleged that the equipment designed and

manufactured by Proseal UK was never fully operational, even after repeated remedial

efforts that were also unsuccessful. Those allegations, if proven, will result in a successful

claim against Proseal UK.

       In this case it is undisputed that Reichel was the intended beneficiary of the design

and manufacturing work performed by Proseal UK. Proseal UK contributed time,

resources, and expertise at each and every stage of the process with Reichel. Proseal UK

assigned managers and employees to design and manufacture the equipment sold to

Reichel and worked with Proseal America to coordinate the equipment’s shipment from

the UK into Minnesota. (Second Am. Compl. ¶¶ 91-93, 97.) Proseal UK sent replacement

parts directly to Reichel to remedy its failure to provide equipment that met the standards

laid out in the agreement between Proseal America and Reichel. (Second Am. Compl. ¶

62). Proseal UK made or participated in various attempts to solve the defects with the

equipment it designed and manufactured for Reichel, (e.g., Second Am. Compl. ¶¶ 56-57,

60-64, 69,71-72), and Proseal UK sent at least one engineer to service the defective Proseal

equipment at Reichel’s facility. (Second Am. Compl. ¶ 64). These allegations as to time,

property, and skill demonstrate that Proseal UK was aware of the duty it owed Reichel to

provide adequate equipment and designed services. Proseal UK cannot credibly argue that

Reichel was not the intended recipient and party to whom a duty was owed regarding the

equipment it manufactured and designed, or that it did not know, directly and



                                             18
      CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 19 of 20




unequivocally that it was designing, manufacturing, and ultimately coordinating shipment

of its equipment directly to Reichel.

       In accordance with the theory advanced and held sufficient in Julian Johnson Const.

Corp. and Minnesota Forest Prod., Inc. the allegations contained in the proposed

amendment complaint, if proven true, will result in a successful negligence claim against

Proseal UK because Proseal UK failed to satisfy the duty imposed upon it by statute and

common law by designing and manufacturing the equipment in a way that damaged

Reichel’s trays, film, and produce, and caused severe economic losses. As such, this Court

should grant Reichel’s motion for leave to amend and allow Reichel to pursue its

negligence claim against Proseal UK.

                                        CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests the Court grant its

motion for leave to amend its Complaint and add Proseal UK, Ltd. as a defendant to this

matter for the claims made against it.


Dated: September 15, 2020                 DUNLAP & SEEGER, P.A.

                                          /s/ Ken D. Schueler

                                          Ken D. Schueler (Atty. Reg. No. 190378)
                                          30 3rd Street, Suite 400
                                          P.O. Box 549
                                          Rochester, MN 55903
                                          Telephone: (507) 288-9111
                                          Email: kds@dunlaplaw.com

                                          and



                                            19
CASE 0:19-cv-02604-ECT-KMM Doc. 109 Filed 09/15/20 Page 20 of 20




                             GODWIN DOLD

                             /s/ James A. Godwin

                             James A. Godwin (Atty. Reg. No. 392020)
                             Rick A. Dold (Atty. Reg. No. 394847)
                             300 1st Ave NW, Suite 306
                             Rochester, MN 55901
                             Telephone: (507) 218-8383
                             Email: james@godwindold.com
                                     rick@godwindold.com

                             Attorneys for Plaintiff Reichel Foods, Inc.




                               20
